United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1552
Issued: October 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2014 appellant, through counsel, filed a timely appeal from the May 13,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after March 13, 2013 due to her July 22, 2011 work injury.
FACTUAL HISTORY
OWCP accepted that on July 22, 2011 appellant, then a 47-year-old housekeeping aide,
sustained a lumbar sprain due to lifting trash out of a trash can and placing it on the floor.
1

5 U.S.C. §§ 8101-8193.

Appellant stopped work on July 22, 2011 and returned to work on July 29, 2011 in a limited-duty
position. She intermittently received compensation on the daily rolls for periods of disability.
Appellant stopped work on March 12, 2013 and filed a claim (CA-2a form) on April 5,
2013 alleging that she sustained a recurrence of total disability on March 12, 2013 due to her
July 22, 2011 work injury. She indicated that she still experienced pain in her low back and the
back of her right leg.2
In a March 12, 2013 report, Dr. Stanley W. Collis, a Board-certified orthopedic surgeon
who served as an OWCP referral physician, described appellant’s medical history, including the
occurrence of her July 22, 2011 lumbar sprain. He noted that appellant had scoliosis in her
dorsal spine and that she underwent fusion of her dorsal spine with use of Harrington rods
approximately 30 years ago. Appellant reported experiencing severe back pain four days prior.
On examination, she had good reflexes and there was no muscle weakness in her legs, but she
had muscle spasms, guarding and limited motion in her lower back. Dr. Collis diagnosed
preexisting postspinal fusion for scoliosis of the dorsal spine mid fixation with rods, preexisting
arthritis and some degenerative disc lesion in the lumbar area, acute back pain, which by history
began approximately three or four days ago, and work-related aggravation of preexisting
condition by the incident at work on July 22, 2011. He did not think that the muscle spasms,
guarding and limited motion in appellant’s lower back were all due to the July 22, 2011 injury.
Dr. Collis felt that appellant could not return to her regular duties as a housekeeper, but indicated
that, after resting for approximately a month, she could return to work that avoided a lot of
bending, lifting, pushing or pulling.3 He stated, “In my opinion, the patient’s problem is due to
the preexisting conditions, namely the extensive surgery she had in the dorsal area when she was
10 years old and also due to some degenerative arthritis and hypertrophic arthritis in the lumbar
area, which were preexisting to the above [July 22, 2011] incident at work. Also, if her history is
correct in that she did not have any problem with her back since the surgery, then I have to
assume the work-related incident aggravated her preexisting condition and probably is of a
permanent nature.”
In a March 19, 2013 report, Dr. John R. Johnson, an attending Board-certified orthopedic
surgeon, stated that appellant had been on the waiting list for surgery for her stenosis at L3-4
through L4-5, but noted that about two or three days prior she started experiencing weakness
involving the upper extremities. Appellant was weak in her biceps on both sides and she could
not abduct her arms past about 90 degrees. In an April 1, 2013 note, Dr. Johnson stated, “It is
my medical opinion that [appellant] should remain out of work until April 30, 2013 (subject to
change). Patient is being scheduled for spinal surgery, unable to sit, stand, bend or twist
repetitively.”4

2

Appellant also filed claim for compensation (CA-7 forms) alleging that she had work-related disability
beginning March 12, 2013 and continuing.
3

Dr. Collins provided work restrictions, including no lifting, pushing or pulling more than 25 pounds, which
would apply in one month.
4

A May 6, 2013 document from Norton Neurospine Care indicated that the surgery for stenosis was rescheduled
to May 8, 2013.

2

In an April 17, 2012 report, Dr. Raghunath S. Gudibanda, an attending Board-certified
pain management physician, noted administering a lumbar interlaminar epidural steroid injection
at L5-S1 interlaminar space.
In an April 11, 2013 note, Dr. Johnson stated, “It is my medical opinion that [appellant]
should remain out of work until April 30, 2013 (subject to change). The patient is being
scheduled for spinal surgery. At this time [appellant] is totally disabled from any and all work.”
An April 30, 2013 report, designated as reviewed by Dr. Martin C. Ozor, an attending Boardcertified family practitioner, contained the diagnoses of spinal stenosis of lumbar region with
neurogenic claudication and lumbar spondylosis with myelopathy.5
In a May 13, 2013 decision, OWCP denied appellant’s claim on the grounds that she did
not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability on or after March 13, 2013 due to her July 22, 2011 work injury. It stated that some of
the submitted evidence indicated that appellant was scheduled for surgery for spinal stenosis, but
noted that there was no evidence that this condition was related to the July 22, 2011 lumbar
sprain.
Appellant submitted records from her ultimate May 8, 2013 surgery, posterior
instrumentation and fusion at L3 through L5 using a medium Infuse brand bone graft and local
bone with Alphatec brand pedicle screw instrumentation. The surgery, which was performed by
Dr. Johnson, was necessitated by the condition of spinal stenosis at L3-4 and L4-5 and was not
authorized by OWCP.
In a June 13, 2013 progress report, Dr. Johnson stated that appellant returned
postoperatively from her L3 through L5 posterior decompression instrumentation fusion.
Appellant reported that she was very happy with her results and x-ray testing showed the surgical
instrumentation to be in good position and alignment. Dr. Johnson indicated that he reviewed
the “do’s and don’ts” with appellant and that she should return in three months.
In a June 25, 2013 decision, OWCP affirmed its May 13, 2013 decision noting that
appellant had not submitted medical evidence showing that she sustained a recurrence of total
disability on or after March 13, 2013 due to her July 22, 2011 work injury. The record did not
contain a rationalized medical report showing that appellant’s work stoppage on March 12, 2013
was due to her July 22, 2011 work injury.
Appellant requested a telephonic hearing before an OWCP hearing representative
regarding the denial of her recurrence of disability claim. During the hearing held on
October 29, 2013, she testified that she continued to suffer residuals of her July 22, 2011 lumbar
sprain.
Appellant submitted diagnostic testing of her cervical spine from March 19, 2013 and
progress notes dated between March 19 and November 5, 2013 from Norton Neurospine Care,
including progress reports of Dr. Johnson. The notes detailed her progress after her May 8, 2013

5

The record also contains x-rays of appellant’s chest from April 25, 2013.

3

surgery and denoted periods of disability due to this surgery.
previously submitted medical reports.

Appellant also resubmitted

In a January 15, 2014 decision, OWCP’s hearing representative affirmed OWCP’s
June 25, 2013 decision noting that none of the medical reports of record contained a rationalized
medical report showing that appellant sustained a recurrence of total disability due to her
accepted July 22, 2011 lumbar sprain.
In a progress note dated January 16, 2014, Dr. Johnson stated that appellant was doing
very well following her L3-4 decompression instrumentation fusion surgery secondary to spinal
stenosis.6 He stated, “[S]he worked for many years as a housekeeper do[ing] a lot of bending,
lifting and twisting and this certainly was much more contributory toward her spinal stenosis
below the scoliosis….” Dr. Johnson indicated that he had explained to appellant the “do’s and
don’ts” and that she would return in six months. Appellant was able to ambulate on an
independent basis and she reported that her numbness and tingling were gone and that she was
happy with her results. In another progress note dated January 16, 2014, Dr. Johnson stated that
appellant was over one year status post C4 vestebrectomy shovel surgery. Appellant had a
surgical plate removed and reported that she was doing well. Dr. Johnson noted that she was
grossly neurologically intact in her upper extremities and that she would return in nine months.
In a May 13, 2014 decision, OWCP affirmed its January 15, 2014 decision denying
appellant’s claim for a recurrence of total disability beginning March 12, 2013. It noted that the
new medical evidence from Dr. Johnson did not show that she sustained a recurrence of total
disability due to her accepted July 22, 2011 lumbar sprain.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.7
6

It was noted that x-ray testing of the lumbar spine showed instrumentation to be in good position and that there
was a solid arthrodesis.
7

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986). 20 C.F.R. § 10.5(x) provides:
“Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition which had resulted from a previous injury
or illness without an intervening injury or new exposure to the work environment that caused the
illness. This term also means an inability to work that takes place when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.”

4

ANALYSIS
OWCP accepted that on July 22, 2011 appellant sustained a lumbar sprain due to lifting
trash out of a trash can and placing it on the floor. Appellant stopped work on July 22, 2011 and
returned to work on July 29, 2011 in a limited-duty position. She stopped work on March 12,
2013 and filed a claim on April 5, 2013 alleging that she sustained a recurrence of total disability
on March 12, 2013 due to her July 22, 2011 work injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a recurrence of total disability on or after March 13, 2013 due to her July 22, 2011
work injury.
Appellant submitted records from her May 8, 2013 surgery, posterior instrumentation and
fusion at L3 through L5. The surgery was performed by Dr. Johnson, a Board-certified
orthopedic surgeon, who submitted reports indicating that appellant was disabled for about five
weeks prior to the May 8, 2013 surgery and for several months after the surgery. The Board
finds, however, that the submission of these records do not establish appellant’s claim for a
recurrence of total disability beginning March 12, 2013 because the medical evidence of record
does not show that this surgery was necessitated by the July 22, 2011 work injury. Rather, the
medical evidence of record shows that the surgery, which was not authorized by OWCP, was
performed due to the nonwork-related condition of spinal stenosis. Dr. Johnson did not clearly
indicate that any of the recommended periods of disability were due to the July 22, 2011 work
injury.8
In a progress note dated January 16, 2014, Dr. Johnson stated that appellant was doing
very well following her L3-4 through L4-5 decompression instrumentation fusion surgery
secondary to spinal stenosis. Although he suggested that there was some relationship between
appellant’s housekeeper duties and her scoliosis condition,9 he did not provide a clear opinion in
this regard. Dr. Johnson did not provide an opinion that appellant sustained a recurrence of total
disability on or after March 13, 2013 due to her July 22, 2011 work injury.
In a March 12, 2013 report, Dr. Collis, a Board-certified orthopedic surgeon who served
as an OWCP referral physician, described appellant’s medical history, including the occurrence
of her July 22, 2011 lumbar sprain. He noted that appellant reported experiencing severe back
pain four days prior and that, on examination, she had muscle spasms, guarding and limitation of
motion in her back. Although Dr. Collis indicated that appellant should take off work for a
month, the Board finds that this report does not establish appellant’s claim because it does not
contain a rationalized opinion that she had a recurrence of total disability on or after March 12,
2013 due to her July 22, 2011 work-related lumbar sprain. Dr. Collis appeared to attribute
appellant’s medical problems to nonwork-related causes by stating, “In my opinion, the patient’s
8

In an April 17, 2012 report, Dr. Gudibanda, an attending Board-certified pain management physician, detailed
his performance of a lumbar interlaminar epidural steroid injection at L5-S1 interlaminar space. There is no
indication that this procedure was carried due to the July 22, 2011 work injury.
9

Dr. Johnson stated, “[S]he worked for many years as a housekeeper do[ing] a lot of bending, lifting and twisting
and this certainly was much more contributory toward her spinal stenosis below the scoliosis….”

5

problem is due to the preexisting conditions, namely the extensive surgery she had in the dorsal
area when she was 10 years old and also due to some degenerative arthritis and hypertrophic
arthritis in the lumbar area, which were preexisting to the above [July 22, 2011] incident at
work.” Although he also suggested that the muscle spasms, guarding and limited back motion he
observed had some relationship to appellant’s July 22, 2011 injury, he did not provide a clear
opinion in this regard.10 The Board has held that a medical opinion which is equivocal in nature is
of limited probative value regarding a given medical question.11 Dr. Collis did not provide a clear
opinion that appellant sustained a recurrence of total disability due to her July 22, 2011 work
injury.12
Appellant did not submit any medical evidence showing that her work stoppage on
March 12, 2013 was due to her July 22, 2011 work injury. She did not meet her burden of proof
to establish that she sustained a recurrence of total disability on or after March 13, 2013 due to
her July 22, 2011 work injury. Appellant may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after March 13, 2013 due to her July 22, 2011
work injury.

10

For example, Dr. Collis stated, “Also, if her history is correct in that she did not have any problem with her
back since the surgery, then I have to assume the work-related [July 22, 2011] incident aggravated her preexisting
condition and probably is of a permanent nature.”
11

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956) (finding that an
opinion which is equivocal is of limited probative value regarding the issue of causal relationship).
12

The Board notes that appellant has not alleged that there was change in the nature and extent of her light-duty
job requirements such that she became totally disabled on or after March 12, 2013.

6

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

